Citation Nr: 1217532	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a seizure disorder.  



WITNESS AT HEARING ON APPEAL

Appellant and D. B.



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had active service from December 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in March 2005.  In September 2007, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcripts of the hearings are in the claims folder.  

The case was previously remanded by the Board in February 2008.  In March 2011 the Board denied service connection for posttraumatic stress disorder (PTSD) and a back disorder.  The Board found that new and material evidence had been received to reopen the claim for service connection for a seizure disorder and remanded that issue for further development.  The March 2011 Board remand asked the agency of original jurisdiction (AOJ) to request the Veteran provide the names and addresses of the health care providers who treated him for head injuries and seizures prior to service, along with the dates of treatment.  That information was requested by the AOJ in a March 2011 letter.  The Veteran did not respond and he was contacted by telephone in June 2011.  He said he had not been treated for head injuries and seizures prior to service.  The Board also requested records from Cook County Hospital for the Veteran's treatment in 1972, but in the June 2011 telephone conversation, he said he never went to Cook County Hospital.  The remand and March 2011 letter also asked the Veteran to get a statement from R. H., who he said knew of his seizures in 1972.  During the June 2011 telephone call, the Veteran was asked for a statement from R. H.  A letter dated in June 2011, was sent to the Veteran's new address, as determined by the telephone call to the Veteran that day.  The AOJ asked the Veteran to identify any private physicians or hospitals and for a statement from R. H.  He did not respond.  The February 2012 supplemental statement of the case noted that the Veteran did not respond to the information requests and he still has not provided any response.  The Board's remand also directed the AOJ to obtain the Veteran's service personnel records and this was done.  In as much as the AOJ has done all that it can without the Veteran's further cooperation, the Board finds that the AOJ has substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board now proceeds with its review of the appeal.  

In December 2010, the Board informed the Veteran that the record did not contain a power of attorney for a representative.  He was told that he could represent himself, appoint an accredited Veterans Service Organization to represent him for free, or appoint a private attorney or agent.  The forms to appoint a representative were enclosed with the December 2010 letter.  He was told that if a response was not received, we would assume he was representing himself.  The Veteran did not respond.  


FINDINGS OF FACT

1.  The Veteran does not have a seizure disorder as the result of disease or injury incurred in or aggravated during his active service.  

2.  A seizure disorder was not manifested within the first year after the Veteran completed his active service.   


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in May 2004 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2004 notice letter told the Veteran what information and evidence was necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The initial notice letter was provided before the adjudication of his claim in October 2004.  The May 2004 letter did not provide notice regarding potential ratings and effective dates.  However, the Veteran was not prejudiced by late notice because the claim is being denied and neither a rating nor an effective date will be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical and personnel records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded RO and Board hearings.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

An organic disease of the nervous system may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  In this case, there is no dispute that the Veteran has a seizure disorder, so the records which merely show the continued diagnosis of the seizure disorder, a history of a seizure disorder, or its treatment, or otherwise simply reflect its presence will not be set forth in detail.  This decision will focus on the etiology or cause of the disorder and whether it began or was aggravated in service.  The Board specifically finds that the records that are not discussed below do not support a connection to service and need not be discussed in detail.  

When the Veteran was examined for service, in November 1970, he reported that he did not ever have frequent or severe headaches, dizziness, fainting spells, epilepsy, fits, or nervous trouble of any sort.  He also stated that he had not had medical treatment within the past 5 years.  The examiner found the Veteran's head and neurologic status to be normal.  

An October 1971 service treatment record reflects complaints of nausea, dizziness on bending over, chills, and an inability to eat due to dizziness.  There was an elevated temperature and the impression was a flu syndrome.  In January 1972, the Veteran was being processed for an administrative discharge and psychiatric examination showed no significant mental illness.  On examination for release from active service, in January 1972, the Veteran's head and neurologic status were normal.  In February 1972, the Veteran came to the hospital in an intoxicated state and complained of abdominal discomfort.  In late February 1972, the Veteran had an upper respiratory infection with a cough.  In March 1972, he had chills, increased temperature, nausea, headache, and chest pain.  The diagnosis was a probable viral syndrome.  The service treatment records appear to be complete and contain documentation of treatment at a service department hospital in Italy.  However, they do not contain any information pertaining to a head injury, stitches in the head, or seizures.  The do not contain any record of treatment at a private hospital.  

The service personnel records confirm that the Veteran entered service in December 1970 and that his only overseas service was in Italy.  They also show behavioral problems, several involving intoxication.  In August 1971, the Veteran was drunk going to duty.  Twice that month, he was late for duty stating he overslept.  In September 1971, he incapacitated himself for duty by indulgence in intoxicating liquor.  In November 1971, he was drunk and disorderly.  In December 1971 he was drunk in public and absent from duty.  In January 1972, he was drunk and disorderly.  In February 1972, he was absent from his place of duty.  The reasons for eliminating the Veteran from service list a March 1972 simple assault.  However, the record does not contain any details of the alleged assault or any record of prosecution.  In April 1972, he was eliminated from service with a General Discharge.  

The earliest post service medical information of record comes from the B. Hospital and reflects treatment for a stab wound in the left chest in February 1975.  An X-ray showed no skull abnormalities.  

The earliest VA medical information reflects hospitalization for approximately 9 days in October 1977.  The Veteran presented with alcohol abuse, a history of seizure disorder, and abdominal pain, which resolved after a few days.  The work up included an electroencephalogram with no evidence of abnormality.  Psychiatric diagnoses included depressive neurosis, hysterical characteristics, and a questionable conversion disorder.  No seizures were reported during the admission.  

The Veteran was treated at the Kansas City VA Medical Center for 9 days in September 1979.  His chief complaint was vomiting blood and epigastric pain.  On the Friday prior to admission, he had been drinking heavily and had far more severe pain.  He also had a history of seizures.  Diagnoses were acute pancreatitis, alcoholic gastritis, and a seizure disorder of unknown etiology.  

During the September 1979 VA hospitalization, the Veteran had a neurology consultation.  It was noted that while in the hospital, the Veteran had a major motor seizure.  He related a history of approximately 8 seizures since age 14.  There was no prodroma.  He had been told that he had generalized tonic-clonic movements.  He frequently bit his tongue.   Post-ictally, he was confused and fatigued.  It appeared to have no relation to alcohol.  He never had delirium tremors.  There was no history of family or fibrile seizures.  There had been no significant head trauma.  He also reported that since age 12, he had severe bioccipital, biparietal headaches, which he described.  The assessment was a major seizure disorder, probably idiopathic, and tension headaches.  A September 1979 brain scan by VA was normal.  

In December 1979, the Veteran returned to the VA medical center reporting that he had suffered a major motor seizure that morning.  He had a history of 8 such seizures since age 14.  There was no prodrome, except in the last two years when he felt dizzy and nauseous.  He had been told he had generalized tonic-clonic movements.  He bit his tongue and lost consciousness.  It was noted that he was post-ictal when emergency medical personnel arrived.  The impression was idiopathic seizure disorder and headaches.   

In April 1980, the Veteran was admitted to the Kansas City VA Medical Center for complaints of knifelike pain in the epigastrum and periumbilical region.  He admitted that he had been drinking heavily for several days.  He was 28 years old and had a history of ethanol abuse and seizure disorder dating back approximately 15 years.  He was noted to smell of ethanol and to be extremely agitated and somewhat abusive.  Diagnoses were acute pancreatitis, chronic ethanol abuse, and a seizure disorder.  There was no report of a recent seizure nor was one noted during the 10 day hospitalization.  There was an interesting note prepared by a VA social worker during the April 1980 VA hospitalization.   The Veteran stated that he started using alcohol at age 13 and at age 17, he noticed that he had severe shakes when deprived of alcohol.  

In July 1980, the Veteran came to a VA Medical Center in Kansas City with a chief complaint of severe, stabbing epigastric pain after binge drinking for two days.  A history of acute and chronic pancreatitis secondary to ethanol abuse and seizure disorder was noted.  The diagnoses were mild pancreatitis and probable alcoholic gastritis.  He was treated with gastric lavage and intravenous fluids.  No seizures were reported.  

In August 1980, the Veteran filed a claim for VA benefits, stating that he had suffered multiple injuries in a beating in 1972, including head injuries.  He stated that he had been diagnosed as epileptic since 1974/1975.  He reported treatment at a VA hospital from 1974 to 1977, at the B. Hospital in 1973, and at the County Hospital four times in 1972.  The RO sought records from all listed facilities.  A response from the County hospital is not of record.  The B. Hospital only provided a record of the 1975 stabbing injury.  The VA hospital did not have any records from 1974 to 1977 but did provide a summary of hospitalization in July 1980 for mild pancreatitis and probable alcoholic gastritis.  The summary noted that the Veteran's history included a seizure disorder.  He had mid-epigastric pain after binge drinking.  

In October 1980, the Veteran sought care at a VA facility.  He reported that his last seizure had been 3 to 4 months earlier; however, he felt weak and dizzy.  The assessment was a seizure disorder and Dilantin was provided.  The Veteran was sent for a neurology consultation but findings were normal.  

In February 1982, the Veteran was seen at the VA neurology clinic reporting that he had been struck in the head and neck and kicked in the head.  He later lost consciousness without aura, fell and hit his head.  He was unconscious for 1 to 3 minutes.  Since then, he had a vice like headache.   He also had some neck pain and dizziness.  The impression was a post concussion syndrome.  The history of a seizure disorder was noted, without any current seizures being reported.  

In May 1982, the Veteran was seen at the VA neurology clinic.  He gave a history of head trauma and complained of constant headaches.  There were no reports of recurrent seizures.  He was taking Dilantin.  Diagnoses were seizure disorder for approximately 8 years with the last one two years earlier, and head trauma in February 1982 resulting in headaches.  The impression was that the Veteran was stable and had a post concussion syndrome.  

In October 1982, a VA hospital requested beneficiary information.  There was an assessment of seizure disorder and treatment with Dilantin.  

The Veteran was admitted to a VA hospital in February 1984 for increasing seizure frequency.  It was reported that the Veteran started having seizures at age 14.  No medication or work up was done at that time.  Seizures were generalized tonic-clonic with tongue biting and no aura.  They decreased spontaneously, recurred two to three months and then disappeared.  The Veteran remained symptoms free for 9 years until 1975, 1976 when seizures restarted.  He had recently been having more seizures, 2 to 3 a month and opposed to the previous one a month.  They also started showing during sleep.  The Veteran stated that he awoke with his tongue bitten and sore.  The Veteran was maintained on Dilantin and did not experience any seizures during his hospitalization.  Electroencephalogram studies and other tests were normal.  A seizure disorder was diagnosed.  

On VA examination, in May 1984, the Veteran reported that he began having seizures at age 14.  He also drank alcohol from age 14 until October 1983.  He stated that his average weekly consumption was a case of beer, 8 fifths of whisky, and 2 quarts of wine.  He stated that he was hit in the head with a bat in 1965 and with a bottle in 1967.  In both instances, he was unconscious for 6 to 8 hours.  He said that, in 1972, while in service, he was hit in the head with a blackjack and was told he had a skull fracture.  He stated that he first had epileptic seizures in 1965, when he was 14 years old, after the first head injury.  He stated that from 1965 to 1973, the seizures occurred once every 6 months.  In 1973, he started having seizures 2 or 3 times a month.  In December 1973 he began taking Dilantin, which reduced the seizures to once every 3 or 4 months until December 1983.  In December 1983, he had 4 seizures a month.  His Dilantin was increased and his last seizure was in May 1984.  The Veteran recounted witness descriptions of his seizures. The diagnosis was grand mal epilepsy, from history and history of alcohol dependence.  The examiner did not provide an opinion as to onset or aggravation in service.  

In October 1984, the Veteran was recovering from a gunshot wound.  The clinician expressed the opinion that the Veteran was a poor historian.  

A November 1984 note from the VA neurology clinic recounted that the Veteran had a history of seizures as a child.  They stopped at age 15.  They recurred in 1973.  The seizures were grand mal type.  The Veteran said they were unrelated to alcohol intake.  He had had no seizures for 5 months.  

In April 1985, the Veteran reported having a seizure about 4 months earlier.  He had no seizure since November 1984.  In August 1985, it was reported that the Veteran had been seizure free for 8 months.  

In February 1986, the Veteran was seen for his headache complaints.  He also reported that his last seizure was one year earlier.  

In a VA clinical note dated in October 1986, it was reported that the Veteran had a generalized motor seizure disorder since childhood, but had not had a seizure since June 1984.  Headaches were reportedly resolved.  The assessment was that the seizures were stable and medication was continued.  

The Veteran had another VA examination in April 1987.  His complaints included migraine headaches and poor recall.  He gave a history of seizures.  An electroencephalogram had normal results.  The diagnoses included grand mal seizures, controlled.  

VA neurologic clinic notes of November 1988 reflect complaints of continued headaches occurring several times a week.  They usually began behind the eyes and were accompanied by tearing and a stuffy nose.  The Veteran said he had not had a seizure since 1987 and was unable to describe them.  He gave a history of head trauma multiple times in multiple places.  The clinician expressed the opinion that the headaches sounded like cluster headaches.   As to the seizure disorder, it was noted that the Veteran gave a vague history.  Testing and medication were recommended.  

A November 1988 VA mental health clinic note characterized the Veteran's problem as organic hallucinosis secondary to alcohol dependence/withdrawal versus major depression with psychosis.  He had a depressed mood and insomnia.  

On VA examination in December 1988, the Veteran reported frequent severe headaches.  He also reported having epilepsy since 1972, when he had a head injury.  He was treated with Dilantin but had a latent seizure four weeks earlier and had recurrent monthly seizures.  An electroencephalographic study was normal.  The diagnoses included a seizure disorder.  

A computerized tomography (CT) scan of the head in January 1989 was negative.  

A VA clinical note, dated in March 1989, shows the Veteran was drinking alcohol in February 1989 when he fell and hit his head.  There was no loss of consciousness.  He had stopped drinking.  He reported hearing voices, agitation, irritability, insomnia, and increased depression.  There was no report of seizures.  The assessment was a schizoaffective disorder and alcohol dependence in remission.  

Subsequent VA clinical notes follow the Veteran for various physical complaints without mention of seizures.  A June 1990 VA neurology note indicates the Veteran's last seizure was either 7 or a medical symbol meaning one (a dash with a single dot above and a single vertical line below) year earlier.  It was noted that he was on Dilantin.  The physical findings were unremarkable.  The assessment was seizures of unknown type, with loss of consciousness.  

The Veteran had a VA examination for epilepsy in May 1993.  It was reported that he had a significant history of generalized tonic/clonic seizures since 1972.  He stated the seizures started after head trauma in service.  His last seizure had been 3 years earlier.  His Dilantin levels had recently been checked by a private practitioner and his medication changed.  Objective findings were normal.  The diagnosis was grand mal seizures tonic/clonic.  

In December 1993, the Veteran testified at the RO in connection with a pension claim.  He said that in 1973, he was treated at a VA hospital for problems including epilepsy.  He reported having been diagnosed with paranoid schizophrenia.  He also described symptoms of several physical problems.  He said that his medication for the seizure disorder had recently been increased because he was having minor seizures in his sleep.  He said that his last major seizure was in 1980 or 1981 and resulted in hospitalization in a VA Medical Center in Kansas City.  He was told he was in a coma.  He reported going into the bathroom and ripping the intravenous lines out of his arm.  

A VA neurology clinic note of February 1994 contains the Veteran's report of having had 12 seizures in 6 months.  They were not generalized.  He bit his tongue.  He also complained of headaches on awakening in the morning.  He reported photophobia, phonophobia, morning lethargy, and snoring.  Examination was nonfocal.  The assessment was seizure disorder and vascular headaches or sleep apnea.  

The Veteran had a consultation in April 1994.  He gave a history of seizures following a head injury in the early 1970's.  The seizures were not generally generalized, although they had begun as general tonic-clonic seizures.  The Veteran said he had seizures 1 to 3 times a week, during his sleep.  Sometimes he bit his tongue or cheek.  He had less than one seizure a week while awake.  He felt the level of seizure control was good for him.  In a clinical note, dated a few days later in April 1994, the Veteran reported having had a seizure a week earlier.  The April 1994 sleep study demonstrated mild obstructive sleep apnea/hypopnea syndrome with mild oxygen desaturation.  There was no report of seizures.  VA provided another sleep study in August 1994.  The results were interpreted as showing very severe obstructive sleep apnea.  No seizures were reported.  

A VA neurology note dated in August 1995 shows the Veteran was primarily seen for complaints of chronic pain and sciatica.  He was noted to have a seizure disorder with no seizures.  Following complaints of shortness of breath, the Veteran was hospitalized at a private facility for several days in September and October 1995.  A history of seizure disorder was noted.  Neurological examination was grossly intact.  No seizures were observed.  In December 1995, the Veteran had 9 days in a VA hospital for back symptoms.  A history of a seizure disorder was noted but none were observed during his stay.  

A VA general medical note dated in July 2000 shows the Veteran had a history of seizures.  He continued taking medication.  He believed he may have had a seizure in the last "couple of months" but did not come to the hospital.  He stated he no longer had generalized seizures.  

In May 2003, the Veteran came to a VA emergency room with multiple medical complaints.  He denied having any near syncopal episodes.  When seen at the VA neurology outpatient clinic, in July 2003, he complained of pain "everywhere."  He complained of tingling "everywhere" with shakes in his hands.  He mentioned that he had generalized tonic-clonic seizures, but had not had one since his last visit.  Neurologic findings were intact and the assessment was chronic pain.  There was no assessment of seizures.  

A VA primary care note reported that the Veteran had been "fired" from the neurosurgery clinic for yelling, swearing, threatening, violence, and overall bad behavior.  It was commented that the Veteran "gets very upset when not able to get what he wants."  

The Veteran returned to the VA neurology clinic in January 2004.  He complained of seizures, reporting that he was awake and knew he was having a seizure.  He said he was unable to move and felt his nerves tighten.  He described some biting.   He felt his "seizures" were connected to "his nerves."  They lasted from seconds to a minute.  There was no confusion afterwards.  They happened about twice a week, but there may be months that he might only have two or three.  He also reported shaking of his hands and sometimes his head.  Deep tendon reflexes were 1+ in the upper extremities and absent in the lower extremities.  Other objective neurologic findings were grossly intact.  The assessment was chronic back pain and history of seizure disorder.  The pain was stable and improving with physical therapy.  As to the shaking, it was noted that his blood glucose should be checked as he was on insulin and had poor control of his diabetes.  

In a statement dated in February 2004 and received in April 2004, the Veteran reported that he now had different seizures from epilepsy.  

A May 2004 VA neurology clinic note quoted the Veteran as reporting no seizures since his January 2004 visit.  He did complain of tingling in his hands and feet, which came and went.  It had been going on for years and had been attributed to diabetic neuropathy.  He also complained of leg and back pain.  Physical examination was unchanged.  Deep tendon reflexes were 1+ in the upper extremities and absent in the lower extremities.  Otherwise, neurologic findings were grossly intact.  The assessment was chronic back pain and seizure disorder.  It was noted that there had been no seizure since the Veteran had been on his current medication.  

In March 2005, the Veteran testified before a Decision Review Officer (DRO) at the RO.  She noted that the Veteran served form December 1970 to April 1972.  He corrected the DRO stating those were not the correct dates.  When asked what the correct dates were, he stated December 1969 to April 1972.  When the DRO questioned 1969, the Veteran responded that was right.  The Veteran stated that immediately after service, he had symptoms including migraine headaches and grand mal seizures.  When the DRO asked if the Veteran was in Vietnam, the Veteran responded "yes."  He was asked what unit he was with and he responded, "60th MP's, Saigon."  His Vietnam service was discussed at length and the Veteran provided the name a person he said he had seen shot.  He did not report any head injury in service.  

In September 2007, the Veteran and witness D. B. presented sworn testimony to the undersigned by way of a videoconference hearing.  The Veteran testified that during service, he was beaten by his fellow military policemen.  When asked why they were beating him, he said he did not know.  He recalled someone said he was throwing something; someone had put something in a drink at a party.  They said he said something or did something crazy to the company commander and they beat him for it.  They beat him up personally for it.  They threw him in the "D" cell, which was a padded cell.  When he came to, he saw the provost marshal.  He asked the Veteran if he knew what he did.  He said he did not, how could he?  He was told he had done something he should not have done.  He asked what he did, but was told he did not need to know.  The Veteran said he was beaten with batons, taken to an Italian hospital and stitched up.  He said he had about 12 stitches in his head, and 4 by the ear, as well as bumps and quite a few bruises.  The Veteran said this occurred just before he got out of service.  

The Veteran further testified that within a month of discharge, he sought VA treatment for stomach, back, and psychological problems.  He stated that he started having seizures in 1972.  He went to a VA hospital and was given Dilantin.  The witness had known the Veteran since 1972 and had accompanied him to the hospital for stomach problems.  The earliest seizure she recalled seeing was at the end of 1977.  She did not know what was going on but a friend came over and stopped the seizure.  She recounted a seizure in 1979 when he attacked her and then started marching through the house.  She got him in the shower and when she did so, he told her to salute him.  She recalled that he threaten her and threatened to kill the baby.  She called paramedics.  

The Veteran was hospitalized at a VA facility in September 2009.  He reported having had multiple syncopal episodes over the past two weeks.  A computerized tomography (CT) scan of the Veteran's head, in September 2009, revealed cerebral and cerebellar atrophy.  A general medical progress note, dated September 11, 2009, shows the Veteran reported that he had been standing at the nurse's desk when he turned to the right and fell backwards.  He was able to catch himself and did not lose consciousness.  He said he had been having the same episodes at home.  There was no mention of the incident in the nursing records.  The assessment was a questionable history of epilepsy (possible pseudoseizures).  A general medical note dated the next day indicated that epilepsy versus pseudoseizures was an unlikely cause of current episodes given the atypical presentation.  It was noted that the Veteran denied having seizures in the past two years.  A general medical note, dated in October 2009, shows other medical problems, without mention of seizures.  

In September 2010, the Veteran had a VA examination.  The claims file was reviewed.  He stated that during service, in 1972, he was beaten by a bunch of men with clubs.  He was knocked out and awoke to find himself in a padded room.  Soon thereafter, he began having grand mal seizures.  He stated that they came on suddenly; he would shake all over and lose responsiveness.  He was treated for a seizure disorder in the 1970's and 1980's, with Dilantin.  He stated that the seizures seemed to gradually change in character and he was now experiencing brief periods of staring and unresponsiveness without generalized shaking.  The brief periods occurred every few months and might last minutes and then he comes to.  He sometimes felt them coming on and experienced sweating.  He was currently being treated with medication.  He had not had a generalized tonic-clonic seizure since the 1990's.  The examiner reviewed the claims file and noted that there was no documentation of a beating in service.  There was a question as to whether the seizures were related to alcohol withdrawal.  Examination did not disclose any neurologic abnormalities.  The diagnosis was a mixed seizure disorder with both a history of generalized tonic-clonic seizures and what appear to now be partial complex seizures.  The examiner commented that head trauma was a potential cause for seizures.  Thus, "if in fact he was assaulted and beaten up during service, this could be a potential cause."  Therefore, the examiner concluded that the current seizure disorder was as likely as not to be related to the incident of assault which occurred while he was in military service.  

VA clinical notes, for May 2011, address several medical problems.  There was a questionable past medical history of epilepsy.  The latest neurologic service note indicated a possible diagnosis of pseudoseizures, but the Veteran had not been followed up since July 2007.  An electroencephalogram was normal twice.  There was a similar notation when the Veteran was hospitalized for chest pain in September 2011.  

In June 2011, a VA employee contacted the Veteran to request his assistance in obtaining medical records.  The Veteran reported that he never went to the county hospital.  He also stated that he was not treated for head injuries or seizures prior to service.  

Conclusion

The 2010 VA medical opinion concluded that it was at least as likely as not that the Veteran's seizure were related to a head injury in service, if the Veteran had a head injury in service.  Thus, this case turns on the factual determinations as to whether the Veteran had a head injury in service.  

A lay witness is generally considered to be competent to testify of those things that he has actually experienced.  See 38 C.F.R. § 3.159(a) (2011).  Thus, the Veteran is competent to testify of a head injury and of seizures following such an injury.  Once a witness is deemed competent, the inquiry shifts to his credibility.  In this case, there have been so many contradictory statements that the Board is unable to distinguish any that are credible.  This credibility problem may be related to his psychosis, memory deficits, or the inability of a lay witnesses who is experiencing a loss of control to distinguish between seizures and the effects of intoxication.  Nevertheless, the result is contradictory statements that are not credible.  

During his September 1979 VA hospitalization for seizures, the Veteran had a neurology consultation.  Since this was one of the earliest treatment records, only 7 years after service, the Veteran's recollection of events in service should be better than later memories.  Also, since the Veteran was seeking treatment, it is assumed that he was being truthful when he told the consultant that there had been no head trauma.  Of course, he subsequently claimed head trauma in August 1980 and told later examiners of head trauma before, during, and after service.  

The most credible statement appears to have been made in conjunction with the Veteran's 1984 VA hospitalization.  It appears that the frequency of his seizures had increased, so he would be motivated to provide an accurate history in order to have effective treatment.  He admitted to seizures before service at age 14, but they spontaneously disappeared.  It was not until 1975 or 1976, several years after service, when the seizures restarted.  This is contradictory to the Veteran's statements that the seizures started after a beating in service but it is consistent with the medical records, which do not document seizures until several years after service.   

Further, at his 1993 RO hearing, the Veteran testified under oath that his last major seizure was in 1980 or 1981 and resulted in hospitalization in a VA medical center in Kansas City.  The records document two VA hospitalizations in Kansas City during that time frame, in April 1980 and July 1980.  The records clearly show that both hospitalizations were the result of indulgence in alcohol.  Although a history of seizures was noted, seizures were not involved in either hospitalization.  The records do not show that the Veteran complained of a seizure at that time or that he was treated for seizures.  The difference between the Veteran's testimony and the actual records demonstrate that the Veteran is unable to make a credible distinction between seizures and the effects of alcohol abuse.  

Also, in 1988, the Veteran reported that his last seizure had been in 1987, which would be years after the 1980 or 1981 he testified of in 1993.  

During his April 1980 VA hospitalization, the Veteran told a social worker that he started using alcohol at age 13 and at age 17, he noticed that he had severe shakes when deprived of alcohol.  This provides additional reason to question whether the Veteran can differentiate between seizures and alcohol related symptoms.  

A July 2003 VA primary care note stated that the Veteran had been "fired" from the neurosurgery clinic for yelling, swearing, threatening, violence, and overall bad behavior.  It was commented that the Veteran "gets very upset when not able to get what he wants."  This raises questions as to how far the Veteran will go to get the benefits he is seeking and casts doubt on his credibility.  

During his March 2005 testimony before a Decision Review Officer (DRO) at the RO, the Veteran strongly affirmed that he entered active service in December 1969.  The records made at the time he entered service show that it was December 1970.  When questioned about it, he reaffirmed that he entered service in December 1969.  More significantly, he told of serving in Vietnam, identified a unit, and specified that he was in Saigon.  He also testified of seeing someone get shot.  Here again, his service personnel records show that he served in Italy and never served in Vietnam.  The Board finds that the personnel records made at the time of service are significantly more probative than the Veteran's statements years later and his March 2005 testimony is not credible.  Of note, although the seizure claim was one of the issues, the hearing testimony did not report any beating, head injury, or seizures.  

In September 2007, the Veteran and witness D. B. presented sworn testimony to the undersigned by way of a videoconference hearing.  The Veteran testified that during service he was beaten by his fellow military policemen.  This testimony simply does not make sense.  If someone was beating him, why would they put him in a padded cell; the purpose of a padded cell being to protect a person?  If he was unconscious or intoxicated, and did not know what had happened, how did he know he was beaten?  He reports receiving stitches at an Italian hospital, but the record shows that a service department hospital was available and the use of civilian facilities would have required a good deal of paper work.  However, there is no record of the Veteran having a head injury in service or it ever being treated.  The Veteran has been examined many times over the years and none of the examiners has ever noted residual scars that 12 stitches would leave.  For all these inconsistencies, the Board finds the Veteran's 2007 hearing testimony is not credible.  

The testimony of D.B. is credible, but she did not meet the Veteran until after service.  She testified that the first seizure she saw was in 1977, over 5 years after the Veteran left service.  The medical records made at that time show that the possibility of a seizure disorder was considered but not confirmed and the diagnosis was only by history.  The primary diagnosis was alcohol abuse.  She also described an episode in 1979, when the Veteran marched around the house, threatened her and her baby and demanded she salute him.  Those are not generalized tonic-clonic movements, which are convulsive twitching of the muscles.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1719 (28th ed., 1994).  The Veteran was hospitalized and it was determined that alcohol abuse was his main problem.   

When a VA employee contacted the Veteran in June 2011, the Veteran reported that he never went to the county hospital, which is contrary to what he stated on his 1980 claim application.  This is significant because the claim listed treatment at the county hospital in 1972, which would be within a year of service and the presumptive period established by law.  VA was not able to obtain records of that treatment and now the Veteran is denying such treatment.  He also told the caller that he was not treated for head injuries or seizures prior to service, which is contrary to what he told treating physicians on several occasions.  

The medical records show that the Veteran several times gave a history of seizures before service.  By the Veteran's own admission, there were no symptoms for several years before service.  In a June 2011 contact with a VA employee, the Veteran asserted that he did not have a head injury or seizure before service.  A seizure disorder was not noted on entrance examination.  These histories and statements provided by a lay witness do not constitute clear and unmistakable evidence that epilepsy or a seizure disorder existed before service.  Thus, aggravation is not at issue here.  

The early post service work-ups for a seizure disorder do not mention any head trauma, although that would be highly relevant.  In fact, in 1979, it was specifically denied.  The earliest mention of head trauma in service is in the 1980 claim, some 8 years later.  Because head trauma in service would be very relevant to the early evaluation of the Veteran's seizures, but was not mentioned until almost 8 years after service; and because the Veteran has made many statements that are clearly contradictory to his other statements and the established record; and because the Veteran's description of the events in service simply doesn't make sense; the Board finds that the preponderance of evidence shows the Veteran did not sustain head trauma in service.  Further, because of these problems with the Veteran's credibility, the Board finds that the Veteran's report of continuing symptoms since service is not credible.  There is no credible evidence of a relevant disease or injury during the Veteran's active service.  To the contrary, the medical records show that the Veteran's current seizures began after service and are not connected to service.  The medical opinion supporting service connection is contingent on head trauma in service and the preponderance of evidence shows that did not happen.  The medical records provide a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


